Cardwell, J.,
delivered the opinion of the court.
In this case, which is a sequel of the case of Stuart v. Pennis, 91 Va. 688, 22 S. E. 509, the court being equally divided as to the right of appellant to have a decree for the specific *668performance of the contract in his bill mentioned, no opinion has been prepared ; but, it appearing to the court that the decree dismissing the bill should have been without prejudice to the right of appellant to bring his action at law upon said contract, if he be so advised, the decree appealed from will be amended in this respect, and, as amended, will be affirmed, with costs to appellee.